Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction requirement of 12/28/2020 is withdrawn.  Claims 1-17 are under examination.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “x” and “y’ are undefined in claim 1.  Claim 2 limits “M” to further comprising trivalent or tetravalent metal ions other than aluminum.  It is unclear if “M” may include Si and if simple aluminosilicates yet fall within the scope of claim 2.  The construction “according to only one of claims n” is indefinite as there is only one claim recited.  The scope and meaning of the term “predetermined” in claim 15 is unclear.  The claim does not set forth the means by which it is predetermined.  If the term is intended to mean, “determined beforehand” it adds nothing to the claim and should be removed.  In each of claims, 8-14 the claim recites the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) or (2)as being anticipated by CN 106792387A. 
This is a patent application published 5/31/2017 that matured into publication CN 106792387B and is equivalent to US 2018/0167721, published 6/14/2018 and US Patent 10271130.  Portions of the disclosure will be referenced according to the US Patent.
 The reference teaches a speaker enclosure comprising a speaker and a housing forming a cavity that is filled with a sound dampening material comprising a mixed phase of MEL and MFI zeolite  having a silica to alumina ratio of 250 derived from a synthesis mixture comprising .

Claims 1, 4, 5, 8, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106865563A published 6/20/2017.
Embodiment 2 of the reference discloses a sound absorbing material to be added to the rear cavity of a speaker housing comprising an MFI zeolite having a silicon to aluminum ratio of 400 and containing alkali metal and alkaline earth metal counter ions.


Claims 1, 4, 5, 8, 11, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by US 8687836.
The reference discloses a speaker comprising a transducer mounted in an enclosure forming a cavity therein filled with a zeolitic sound absorbant comprising an MFI framework aluminosilicate having a silicon to aluminum elemental ratio of up to 600.  (See Table 1, Zeolite 8).  The acidity of the material is minimized by balancing with counter ions such as alkali metal and alkaline earth metals (See column 2, lines 13-16)

s 1, 4, 5, 6, 7, 8, 11, 12, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Dissolution of high-silica zeolites in alkaline solutions I. Dissolution of silicalite-1 and ZSM-5 with different aluminum content” (Cizmek).
	Tables 1 and 2 of Cizmek discloses an MFI framework zeolite having a silicon to aluminum ratio of 298, a particle diameter of 4.55 microns formed from a synthesis mixture including an organic ammonium salt and NaOH.  The mixture is crystallized, filtered, washed and dried (Sample B)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 2, 3, 5, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106792387A, as applied above
The difference between embodiment 1 of the patent and instant claims 2, 3, 9 and 10 is the presence of an additional metal in the zeolite product.
The difference between embodiment 1 of the patent and instant claims 5 and 12 is the ratio of silicon to aluminum in the zeolite product
Column 2, lines 36-55 of the patent teaches that metals including iron, titanium and zirconium may be substituted in whole or part for the aluminum component.  It would have been obvious to one of ordinary skill in the art to employ both aluminum and iron, for example, for that reason.  This passage also teaches that the ratio of silica to alumina is preferably over 110, indicating all levels higher fall within the scope of the invention.  It would have been obvious to one of ordinary skill in the art to select a ratio of 280-450 because the reference teaches it forms a useful sound absorbing material

Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106865563A, as applied above, in view of “Aromatization over nanosized Ga-containing ZSM-5 .
The difference between these claims and the example of Cizmek is the presence of a second metal element “M” such as chromium, iron, gallium, nickel, titanium, zirconium and hafnium.  Fang(2017) teaches that the inclusion of an additional “M” metal such as gallium in MFI aluminosilicate zeolites can be expected to increase pore volume (Compare Table 2, HNZ5 and Ga1.5-NZ5).  It would have been obvious to one of ordinary skill in the art to employ gallium in the framework of an MFI zeolite for that reason.


Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cizmek, as applied above, in view of “Aromatization over nanosized Ga-containing ZSM-5 zeolites prepared by different methods: Effect of acidity of active Ga species on the catalytic performance” (Fang2107).
	The difference between these claims and the example of Cizmek is the presence of a second metal element “M” such as chromium, iron, gallium, nickel, titanium, zirconium and hafnium.  Fang(2017) teaches that the inclusion of an additional “M” metal such as gallium in MFI aluminosilicate zeolites can be expected to increase pore volume (Compare Table 2, HNZ5 and Ga1.5-NZ5).  It would have been obvious to one of ordinary skill in the art to employ gallium in the framework of an MFI zeolite for that reason.

s 2, 3, 6, 7, 9, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8687836, as applied above.
The difference between claims 2, 3, 9 and 10 and the disclosed examples of the patent is the provision of an additional metal beyond aluminum.  Column 3, lines 46-48 teach that additional “second” elements including Ti, Fe and Ga may be included in the zeolitic material to  obtain the patented invention.  It would have been obvious to one of ordinary skill in the art to include said additional second element for that reason.  The difference between claims 6, 7, 13 and 14 is the particle size disclosed for the absorbant material.  Column 3, line 55 though column 4, line 5 of the patent teaches that optimization of the particle size to be used falls within the scope of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to select the range specified in the instant claims because said selection requires only the application of the art-recognized level of skill.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cizmek, as applied above, in view of “ Sound absorption characteristics of a high-temperature sintering porous ceramic material” (Cuiyun).
	Cuiyun et al teach that zeolites are effective for sound absorption.  This is demonstrated in examples wherein zeolite powder is mixed with polymer foam and water (wherein the polymer foam fills the roles of binder and auxiliary agent and, water acts as a solvent) shaped and tested for sound absorption in an impedance tube which comprises a speaker in a housing with a cavity (the tube) filled with the test material.  It would have been obvious to one of ordinary skill in the art to employ the zeolite of Cizmek in the impedance tube of Cuiyun 

Claims 1-17 of this application is patentably indistinct from claims 1-20 of Application No. 16/522695.
Claims 1-14 and 17 of this application is patentably indistinct from claims 3, 9, 13-16 and 20 of Application No. 16/522699.
Claims 15-16 of this application is patentably indistinct from claims 16-17 of Application No. 16/236543.
.Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

Claims 1-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,271,130
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites a sound absorbing material which includes within its scope mixed phase materials of MFI and MEL (see claim 7), include counter ions such as ammonium, alkali and alkaline earth metals (see claim 4) and have a particle diameter between 10nm and 10 microns (see claims 5-6) and, a speaker comprising an enclosure with a rear cavity filled with the zeolitic material (see claim 8). This combination of materials anticipates the instant claims.  Further, it would have been obvious to one of ordinary skill in the art to select this particular combination because the claims of the reference application are convincing evidence that said combination would be expected to function effectively as a sound absorbant material.  While the reference claims only limit the silicon to M elemental ratio to greater than 110 (see claim 3), this range includes those recited in the instant claims.  It would have been obvious to one of ordinary skill in the art to select any range greater than 110 since with the expectation a sound absorbing material would be obtained.

s 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/522695 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims A) an MFI gallosilicates molecular sieve sound absorbing material, B) a method of preparing it comprising synthesis, separation by centrifuge and washing followed by roasting (calcination) to remove the template and molding with a binder, solvent and auxiliary to produce shaped particles and, C) a box speaker  comprising a speaker, a cabinet and a cavity formed thereby filled with said sound absorbing material.  Claim 1 of the reference application limits the ratio of silicon to gallium to between 100 and 600.  Claim 3 includes materials containing aluminum as well as gallium.  It would have been obvious to select a combination of aluminum and gallium as the “M” metal because claim 3 indicates the combination would be useful.   Claim 5 is evidence that molecular sieves including counter ions of hydrogen, alkali metal and alkaline earth metal fall within the claimed scope.  Claim 7 teaches that the ratio of Si to “M” ions may fall within the range of 220-480 nearly coextensive with the narrowest of the instant limitations.  Claims 8-9 are evidence that particle sizes of 10nm-10 microns fall within the scope of the invention.  Claims 10-17 are clear evidence that pure phase MFI and mixed phase MFI/MEL materials fall within the scope of the reference invention.  Further, it would have been obvious to one of ordinary skill in the art to select this combination of characteristics because the claims of the reference application teach that an effective sound absorbant would be obtained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-14 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9, 13-16 and 20 of copending Application No. 16/522699 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims a material that improves low frequency response by absorbing unwanted vibrations comprising a plurality of zeolite particles having a crystallite size of 5-75nm and a grain size between 10nm and 10 microns (see claim 3) claims 9 and 13-16 are evidence that the invention of the reference application encompasses material of the MFI framework type comprising framework elements of silicon and one or more of aluminum, gallium, iron, titanium and zirconium and having extra-framework counter ions of hydrogen, alkali metal and alkaline earth metals.  The reference invention explicitly includes silicon to “M” ratios of 140-800 (see claim 13).  Further, it would have been obvious to one of ordinary skill in the art to select this combination of characteristics because the claims of the reference application teach that an effective sound absorbant would be obtained.  With respect to instant claim 17, reference claim 20 recites a speaker system comprising a speaker and an enclosure forming a posterior cavity filled with the absorbant material.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of copending Application No. 16/236543 (reference application). Although the claims at issue are not identical, they are not patentably distinct the acoustic absorption material recited in reference claim 16 does includes borosilicate and gallosilicates MFI zeolites having silicon to metal ratios overlapping those of the instant claims and explicitly includes ratios greater than 200, as evidenced by reference claim 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	With respect to US 2019/0202706, the claims therein exclude aluminosilicate MFI zeolites having a Si/Al ratio greater than 200 as required by instant claims 1-14 and 17.
	With respect to US 20200037062, evidence is lacking that the scope of the claims therein anticipate or make obvious aluminosilicate zeolites.
	With respect to US 2020/0037063, the claims therein exclude silicon to aluminum ratios greater than 140.
	With respect to US 2019/0238972, evidence is lacking that the claims therein anticipate or make obvious mixed phase zeolites including the second zeolite being an MFI framework having a Si/M ratio of 220-600.
	With respect to US 2020/0211524, evidence is lacking that the claims anticipate or make obvious a Si/M ratio of 220-600.

Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732